Citation Nr: 1039641	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In May 2009, the Board remanded the claims for further 
development.  After completing some of the requested development, 
the Appeals Management Center (AMC) in Washington, DC, returned 
the claims to the Board.

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran's service connection claims for 
headaches and a back condition must be remanded, again, for the 
following reasons.

With respect to the Veteran's claim for headaches, the Veteran's 
representative, in its April 2009 Written Brief Presentation, 
argued that the Veteran's headaches were secondary to PTSD.  As 
noted in the introduction, the claim of service connection for 
PTSD has not yet been adjudicated by the RO.  As the resolution 
of the Veteran's service connection claim for PTSD might be 
determinative of the Veteran's service connection claim for 
headaches, these issues are inextricably intertwined.  Thus, a 
decision at this time by the Board with respect to the service 
connection claim for headaches would be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

With respect to the Veteran's service connection claim for a back 
condition, the Board previously noted in the May 2009 remand that 
the record reflected a current back disorder.  Also, July 1944 
service treatment records indicated that the Veteran had 50 
combat hours, and that he underwent a crash landing during a 
plane mission in May 1943.  The Veteran's representative argued 
that this event resulted in a current back disability.  
Furthermore, in his December 1999 letter, the Veteran's private 
physician, Dr. V., expressed the opinion that the Veteran 
sustained an injury to the lower back during his military duty, 
which resulted in a current back disability.

As there was no VA opinion of record regarding whether the 
Veteran had a current back disorder that was etiologically 
related to his period of service, the Board remanded the issue of 
service connection for a back condition for a VA examination and 
etiology opinion.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 79.

The record reflects that the AMC scheduled the Veteran for a VA 
spine examination to take place in April 2010.  The Veteran 
apparently failed to report to the examination, and it was 
cancelled.  However, nothing in the record indicates that the 
Veteran was notified of the time and place of the April 2010 
examination.  

The Board recognizes that previously during the course of the 
claim, the Veteran failed to report to a November 2006 VA 
examination because he was never informed of the time or the 
place of the requested examination.  Because of the history of a 
notice problem in connection with this claim, and because nothing 
in the claims folder gives any indication that the Veteran was 
informed of the time and place of the missed April 2010 
examination, the Board finds that the Veteran should be scheduled 
again for a VA examination and etiology opinion regarding the 
issue of service connection for a back condition.

The Veteran should be advised that failure to report to the 
scheduled examination, without good cause, may result in denial 
of the claim for service connection for a back condition (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical 
facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the appellant's claimed 
disabilities.

2.  After all available records have been 
obtained and associated with the claims file, 
the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he has 
a present back disorder which had its onset 
in service or is otherwise related to 
service.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for the opinions expressed, should 
be set forth in the examination report.  
Sustainable reasons and bases must be 
given for any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  The RO should develop and adjudicate the 
Veteran's claim for service connection for 
PTSD.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues of entitlement to service connection 
for headaches (to include as secondary to 
PTSD), and entitlement to service connection 
for a back condition, should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


